Citation Nr: 1737038	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether the appellant's countable income exceeds the maximum annual pension rate (MAPR) for reinstatement of death pension benefits as of March 1, 2015.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1945 to September 1945.  He died in January 2015 and the Appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Appellant's entitlement to service connection for the cause of the Veteran's death claim.  Since then, jurisdiction has moved to the VA regional office (RO) in Providence, Rhode Island.  

In a May 2016 statement of the case (SOC), the RO denied the Appellant's claim to reinstate terminated death pension benefits effective March 1, 2015 because the Appellant's countable income exceeded her MAPR.  See also March 2015 VA notification letter.  

In June 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required on her part.



FINDING OF FACT

The Appellant's countable annual income, less excludable expenses, exceeds the MAPR for death pension benefits from March 1, 2015.


CONCLUSION OF LAW

The Appellant's countable income warranted termination of VA death pension benefits from March 1, 2015.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  In this case, the Appellant submitted a Fully Developed Application for DIC, Death Pension, and/or Accrued Benefits (VA Form 21-534 EZ) which contained the necessary notice, and her financial records were reviewed by the RO and the Board. The Appellant has not identified any additional outstanding evidence which could be obtained to substantiate her claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.

II.  Death Pension Claim

VA pays a death pension benefit to surviving spouses of wartime veterans.  
38 U.S.C.A. § 1541(a) (West 2014).  Basic entitlement to pension exists if, amongst other criteria, the surviving spouse's income is not in excess of the specified MAPR.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.23 (2017).  The MAPR depends on multiple criteria; specifically, if there is no child of the Veteran in the custody of the surviving spouse, pension shall be paid at an annual rate of $7,933 (subject to cost of living adjustments), reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(b).  In addition, if the surviving spouse meets the criterion above and is in need of regular aid and attendance, the annual rate of pension payable to the surviving spouse shall be $12,681 (subject to cost of living adjustments), reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(d)(1).

The MAPR is set by Congress, is published in Appendix B of VA Manual M21-1 (M21-1), and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  While MAPR rates change every year, effective December 1 of each year, total income for calendar years governs payment of benefits.  38 C.F.R. § 3.260(f).  Fractions of a dollar are disregarded for the purposes of calculations regarding the annual rates.   38 C.F.R. § 3.260(g).   

In determining annual income for pension payments, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  This includes compensation from the Social Security Administration (SSA).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  
38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c); see also 38 U.S.C.A. § 1503.

The following shall be excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); unreimbursed medical expenses which have been paid in excess of five percent of the MAPR; expenses of last illnesses, burials, and just debts; the Veteran's final expenses (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.); education expenses; life insurance proceeds; and survivor benefit annuity.  38 C.F.R. § 3.272.    

The Appellant filed this claim in February 2015; thus, the 2015 MAPRs apply (effective December 1, 2014, to November 30, 2015).  The 2015 MAPR for a surviving spouse without a dependent child (as defined by VA in 38 C.F.R. § 3.57) was $8,630.  See Department of Veterans Affairs, https://www.benefits.va.gov/PENSION/rates_survivor_pen14.asp (last updated January 13, 2016).  The RO terminated the Appellant's death pension beginning March 1, 2015 on the basis that the Appellant's income exceeded the applicable limit for VA pension purposes.  After reviewing the evidence, the Board agrees.

The evidentiary record shows that the Appellant received $1,697 a month in SSA income for 2015 as well as $255.00 in SSA death benefits.  Thus, she made $20,364 ($1,697 x 12 months) plus $255, or $20,619 for calendar year 2015.  Further, in order to exclude unreimbursed medical expenses from the countable income, the expenses must exceed 5% of the MAPR for a surviving spouse without a dependent child, or $431.  Here, the Appellant submitted verified receipts showing the following relevant expenses:  (1) $5000 in funeral payments; (2) $1,550 in nursing home payments; and (3) $385.48 in VA medical bills.  See 2015 Medical and Funeral Receipts.  However, VA reimbursed the Appellant $300 in burial benefits.  See March 2015 VA letter.  The Board also notes that the Appellant's health insurance carrier informed her that as of September 30, 2015, she had amassed $4,450 in out-of-pocket costs that counted toward her $4,450 in-network-out of pocket maximum for covered service.  See September 2015 insurance carrier letter.  During the same time period, she had amassed $0 in out-of-pocket costs that counted toward her $4,450 out-of-network-out of pocket maximum for covered services.  Id.  However, the Appellant has not alleged and the record does not show that she paid $4,450 out of pocket for her husband's medical and final expenses.  Therefore, for VA purposes, the Veteran may deduct $6,635 (($5000 + $1,550 + 385.48) - 300) from her annual income of $20,619 for calendar year 2015.  

As such, the Appellant's countable income for death pension purposes is $13,984.  Alternatively, if the Appellant paid the full $4,450 in out-of-pocket costs, her countable income for death pension purposes would be $11,084.  Nevertheless, even assuming the Appellant paid the full out-of-pocket amount, which VA does not concede, her annual income in 2015 exceeds the maximum limit set by law for entitlement to death pension benefits.  Thus, the Board is required to deny the Appellant's claim for reinstatement of death pension benefits because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Reinstatement of the Appellant's death pension from March 1, 2015 is denied.


REMAND

At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.  He received individual unemployability (TDIU) from January 11, 2008.

The Veteran's death certificate indicates that his immediate cause of death was chronic obstructive pulmonary disease (COPD), respiratory failure, adrenal insufficiency, recurrent aspiration, and pleural effusions.  It also listed hypothyroidism, Crohn's disease, and recurrent C-differential colitis as the contributory causes of death.  No autopsy was performed and tobacco use was also found to contribute to his death.

A VA opinion is required to opine if the Veteran's service-connected disabilities were the principal or contributory cause of death.  

At her June 2017 Board hearing, the Appellant asserted that the Veteran took medication for his COPD.  However, while being treated at a nursing home, the Veteran was not given his medication because he could not hear or communicate with staff members.  The Appellant averred that the staff members did not know the Veteran had a hearing problem; because the Veteran could not hear the staff members when they asked if he needed his COPD medication, the Veteran could not answer them affirmatively.  As a result, when the Appellant discharged the Veteran from the nursing home shortly before he died, the Veteran weighed 66 pounds.  See June 2017 Board hearing transcript.  A VA opinion is required to consider this theory.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the electronic file to an appropriate medical professional for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, bilateral hearing loss and tinnitus, together or in conjunction, were the principal or contributory cause of death.  

A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death; when a causal (not just a casual) connection is shown.

Please explicitly address the Appellant's lay statements that while being treated at a nursing home, the Veteran was not given his medication because he could not hear or communicate with staff members.  

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the service connection for cause of death claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


